 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7   In re:                                                           Case No. 2:18-cv-01910-RFB
 8   FREDRIK ABULYAN (deceased) and                                              ORDER
     KARINE GHADYAN,
 9
                          Debtors,
10
11   COLBY IRISH,
12                       Appellant,
              v.
13
     KARINE GHADYAN, individually and as
14   sole owner of Bridal Elegance, LLC,
15                       Appellee.
16
17            The Bankruptcy Appellate Panel referred this matter to the Court for the limited purpose
18   of ruling on Colby Irish’s Motion for Permission to Appeal In Forma Pauperis. [ECF No. 2] A
19   Court may permit a person to proceed in forma pauperis under 28 U.S.C. § 1915 if the party
20   “submits an affidavit that includes a statement of all assets such [person] possesses [and] that the
21   person is unable to pay such fees or give security therefore.” 28 U.S.C. § 1915(a)(1). The affidavit
22   must “state the nature of the … appeal and the affiant’s belief that the person is entitled to redress.”
23   Id. After reviewing Ms. Irish’s motion and the associated notice of appeal, the Court finds Irish
24   satisfies the requirements of 28 U.S.C. § 1915.
25            IT IS THEREFORE ORDERED that Colby Irish’s Motion for Permission to Appeal In
26   Forma Pauperis [ECF No. 2] is GRANTED. The Court instructs Irish to notify the Bankruptcy
27   Appellate Panel of the Court’s ruling. The Clerk of Court is also instructed to convey this Order
28   to the Bankruptcy Appellate Panel.
 1           As the sole issue before this Court has been resolved, the Clerk of Court is instructed to
 2   close this case. .
 3
 4           DATED this 8th day of November 2018.
 5
                                                          __________________________________
 6                                                        RICHARD F. BOULWARE, II
 7                                                        UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
